EXHIBIT 10.8


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A, IF APPLICABLE, UNDER SAID ACT OR IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH REGULATION S OF THE SECURITIES ACT OF 1933, AS AMENDED.  NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.






ANTs software inc.


Series B Warrant To Purchase Common Shares


Warrant No.: B-3
Number of Common Shares: 3,559,322
Date of Issuance: March 3, 2011 (“Issuance Date”)


ANTs software inc., a company organized under the laws of the State of Delaware
(the “Company”), hereby certifies that, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, JGB Capital Offshore
Ltd., the registered holder hereof or its permitted assigns (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company, at
the Exercise Price (as defined below) then in effect, upon surrender of this
Series B Warrant to Purchase Common Shares (including any Warrants to Purchase
Common Shares issued in exchange, transfer or replacement hereof, the
“Warrant”), at any time or times on or after the Issuance Date, but not after
11:59 p.m., New York time, on the Expiration Date (as defined below), 3,559,322
fully paid nonassessable Common Shares par value $0.0001 per share (the “Warrant
Shares”).  Except as otherwise defined herein, capitalized terms in this Warrant
shall have the meanings set forth in Section 18.  This Warrant is one of the
Warrants to purchase Common Shares (the “WPA Warrants”) issued pursuant to that
certain Warrant Purchase Agreement, dated as of March 3, 2011 (the “Subscription
Date”), by and among the Company and the investors (the “Buyers”) referred to
therein (the “Warrant Purchase Agreement”).
 
 
 

--------------------------------------------------------------------------------

 

 
1. EXERCISE OF WARRANT.
 
(a) Mechanics of Exercise.  Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(g)), this
Warrant may be exercised by the Holder on any time or times on or after the
Issuance Date, in whole or in part, by (i) delivery of a written notice (which
notice may be delivered by e-mail, facsimile, overnight courier or by hand, in
the Holder’s sole discretion), in the form attached hereto as Exhibit A (the
“Exercise Notice”), of the Holder’s election to exercise this Warrant and
(ii) (A) payment to the Company of an amount equal to the Exercise Price
multiplied by the number of Warrant Shares as to which this Warrant is being
exercised (the “Aggregate Exercise Price”) in cash or by wire transfer of
immediately available funds, (B) by notifying the Company that this Warrant is
being exercised pursuant to a Cashless Exercise (as defined in Section 1(e)) or
(C) by notifying the Company that the Holder will surrender a principal amount
of Notes equal to the Aggregate Exercise Price (a “Surrender of Notes”).  The
Holder shall not be required to deliver the original Warrant in order to effect
an exercise hereunder unless the Holder has provided the Company with prior
written notice (which notice may be included in an Exercise Notice) requesting
the reissuance of this Warrant upon physical surrender of this
Warrant.  Execution and delivery of the Exercise Notice with respect to less
than all of the Warrant Shares shall have the same effect as cancellation of the
original Warrant and issuance of a new Warrant evidencing the right to purchase
the remaining number of Warrant Shares.  In addition, to the extent that the
Holder elects to satisfy all or any portion of the Aggregate Exercise Price
through a Surrender of Notes, the Holder shall not be required to physically
surrender the Notes to the Company, but shall maintain records of any Surrender
of Notes in accordance with Section 3(a) of the Notes.  On or before the first
(1st) Trading Day following the date on which the Company has received the
Exercise Notice and the Aggregate Exercise Price (or notice of a Cashless
Exercise or a Surrender of Notes) (the “Exercise Delivery Documents”), the
Company shall transmit by facsimile an acknowledgment of confirmation of receipt
of the Exercise Delivery Documents to the Holder and the Company’s transfer
agent (the “Transfer Agent”), the Company’s confirmation shall specify the Make
Whole Amount (if any) payable in connection with such exercise and whether such
Make Whole Amount shall be satisfied by a Cash Make Whole or an In-Kind Make
Whole.  On or before the third (3rd) Trading Day following the date on which the
Company has received the Exercise Delivery Documents (the “Share Delivery
Date”), the Company shall (i) credit such aggregate number of Warrant Shares to
which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system, (ii) pay to the Holder the applicable Cash Make Whole, if any and (iii)
in the case of an In-Kind Make Whole, the Holder shall follow the record keeping
procedures set forth in Section 1(c)(2) hereof.  Upon delivery of the Exercise
Delivery Documents, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date such Warrant Shares
are credited to the Holder’s DTC account or the date of delivery of the
certificates evidencing such Warrant Shares, as the case may be.  In addition,
in the case that a Make Whole Amount is due in connection with any exercise of
this Warrant, the applicable the In-Kind Consideration shall be deemed to be
outstanding and the Holder shall be deemed to be the holder of record thereof
upon delivery of the Exercise Delivery Documents unless and until the Company
notifies the Holder of its election to pay such Make Whole Amount pursuant to a
Cash Make Whole as provided herein.  No fractional Common Shares are to be
issued upon the exercise of this Warrant, but rather the number of Common Shares
to be issued shall be rounded up to the nearest whole number.  The Company shall
pay any and all transfer, stamp and similar taxes (other than income and similar
taxes) that are required to be paid with respect to the issuance and delivery of
Warrant Shares upon exercise of this Warrant.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Exercise Price.  For purposes of this Warrant, “Exercise Price” means $0.59,
subject to adjustment as set forth in Section 2 hereof.
 
(c) Company Make Whole.
 
(1) In connection with any exercise of this Warrant pursuant to Section 1(a)
above, if, on the applicable Exercise Date, the Adjusted Exercise Price is less
than the Exercise Price, then the Company shall, in addition to delivering the
Warrant Shares to which the Holder is entitled pursuant to such exercise, (A)
pay to the Holder on the Share Delivery Date an amount in cash equal to the Make
Whole Amount (a “Cash Make Whole”) or, at the Company’s election, (B) satisfy
such Make Whole Amount in-kind (an “In-Kind Make Whole”) by (i) increasing the
number of Common Shares for which this Warrant may be exercised by a number of
Common Shares equal to the quotient of the Make Whole Amount and the Exercise
Price and (ii) increasing the principal amount of the Note by an amount equal to
the Make Whole Amount (clauses (i) and (ii) together, the “In-Kind
Consideration”).  Notwithstanding the foregoing, the Company may not elect an
In-Kind Make Whole unless the In-Kind Conditions have been satisfied or waived
by the Holder.  For example, if the Holder submitted an Exercise Notice for 100
Warrant Shares and notified the Company that it will satisfy the aggregate
Exercise Price therefor by a Surrender of Notes, then, assuming that (I)
immediately prior to the delivery of such Exercise Notice there were 14,000,000
Warrant Shares issuable upon exercise of this Warrant and the outstanding
principal amount of the Notes was $8,120,000, (II) the Exercise Price is $0.59
per share, (III) the Market Price is $0.50 per share, (IV) the Adjusted Exercise
Price is $0.40 per share, (V) the In-Kind Conditions are satisfied and (VI) the
Company has elected an In-Kind Make Whole, the Holder would surrender to the
Company $59 (100 Warrant Shares * $0.59) in principal amount of Notes, the
Company would be obligated to deliver to the Holder 100 Common Shares and to
satisfy a Make Whole Amount of $23.75 [$23.75 = ((100*$0.590)/$0.40) – 100) *
0.50].  After giving effect to the In-Kind Make Whole, the number of Warrant
Shares for which this Warrant will be exercisable would be 13,999,941
[13,999,941 = (14,000,000 -100) + ($23.75/$0.59)] and the outstanding principal
amount of the Note would be $8,119,964.75 [$8,119,964.75 = ($8,120,000 - $59) +
$23.75].
 
(2) Any time that the number of Warrant Shares for which this Warrant may be
exercised or the principal amount of the Notes is increased in connection with
an In-Kind Make Whole pursuant to this Section 1(c) (a “Note and Warrant
Adjustment”), the Holder shall (x) record such Note and Warrant Adjustment by
accurately adjusting the grid schedule attached to this Warrant as Schedule 1
and the grid schedule attached to the Note as Schedule 1 or (y) maintain such
other accurate records of such Note and Warrant Adjustment as the Holder deems
satisfactory, and promptly provide such adjusted grid schedules or other records
to the Company.  The respective grid schedules attached to the Warrant and Note
or such other records of any Note and Warrant Adjustments maintained by the
Holder shall be final, conclusive and binding on the Company absent manifest
error.  Adjustment of the grid schedule as provided herein shall have the same
effect as cancellation of the original Warrant and issuance of a new Warrant
evidencing the right to purchase the adjusted number of Warrant Shares reflected
on such grid schedule.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Company’s Failure to Timely Deliver Securities.  If the Company shall fail
to credit the Holder’s balance account with DTC, as applicable, for such number
of Common Shares to which the Holder is entitled upon the Holder’s exercise of
this Warrant by the Share Delivery Date (an “Exercise Failure”), and if on or
after such Exercise Failure the Holder purchases (in an open market transaction
or otherwise) Common Shares to deliver in satisfaction of a sale by the Holder
of Common Shares issuable upon such exercise that the Holder anticipated
receiving from the Company (a “Buy-In”), then the Company shall, within three
(3) Trading Days after the Holder’s request and in the Holder’s discretion,
either (i) pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions and other reasonable
out-of-pocket brokerage expenses, if any) for the Common Shares so purchased
(the “Buy-In Price”), at which point the Company’s obligation to credit the
Holder’s balance account with DTC for such Common Shares shall terminate, and if
the Holder’s balance account with DTC is nonetheless credited for such Common
Shares, such Common Shares shall be returned to the Company by Holder within
three (3) Trading Days of the later of (x) the date that the Company’s
obligation to credit the Holder’s balance account with DTC terminated, and (y)
the date such Common Shares were received, or (ii) promptly honor its obligation
to credit such Holder’s balance account with DTC and pay cash to the Holder in
an amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of Common Shares, times (B) the Closing Sale Price on the date
of exercise.  In addition, the Company shall reimburse the Holder for all its
out-of-pocket, documented expenses arising out of such Exercise
Failure.  Nothing herein shall limit the Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity, including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to an Exercise Failure.
 
(e) Cashless Exercise.  Notwithstanding anything contained herein to the
contrary, if, after the six month anniversary of the Issuance Date, a
Registration Statement (as defined in the Registration Rights Agreement)
covering the resale of the Warrant Shares that are the subject of the Exercise
Notice (the “Unavailable Warrant Shares”) is not available for the resale of
such Unavailable Warrant Shares (other than as a result of the occurrence of an
Allowable Grace Period (as defined in the Registration Rights Agreement) that
occurs prior to the four year anniversary of the date hereof), the Holder may,
in its sole discretion, exercise this Warrant in whole or in part and, in lieu
of making the cash payment otherwise contemplated to be made to the Company or a
Surrender of Notes upon such exercise in payment or satisfaction, as the case
may be, of the Aggregate Exercise Price, elect instead to receive upon such
exercise the number of Common Shares and other consideration as set forth in (1)
and (2) below (a “Cashless Exercise”):
 
(1) If the product of the (A) Market Price and (B) 0.80 is greater than the
Exercise Price, the Holder shall receive upon such exercise the “Net Number” of
Common Shares determined according to the following formula:
 
 
4

--------------------------------------------------------------------------------

 
 

      Net Number = (A x B) - (A x C)                        B               For
purposes of the foregoing formula:           A= the total number of shares with
respect to which this Warrant is then being exercised.           B= the Market
Price on the Exercise Date.           C= the Exercise Price then in effect for
the applicable Warrant Shares at the time of such exercise.

 
(2) If the Adjusted Exercise Price is less than the Exercise Price, the Holder
shall receive upon such exercise, at the Holder’s option:
 
(A)  The “Net Number” of Common Shares determined according to the following
formula:
 

      Net Number = (X x Y) - (X x Z)                        Y               For
purposes of the foregoing formula:           X= the total number of shares with
respect to which this Warrant is then being exercised.           Y= the Market
Price on the Exercise Date.           Z= the Adjusted Exercise Price then in
effect for the applicable Warrant Shares at the time of such exercise.

 
and
 
(B)  A “Company Make Whole” in accordance with Section 1(c) above.  For the
avoidance of doubt, for purposes of calculating the Make Whole Amount in
connection with this Section 1(e)(2), the Aggregate Exercise Price shall be
calculated using the Exercise Price and not the Adjusted Exercise Price.  For
example, if the Holder submitted an Exercise Notice for 100 Warrant Shares and
notified the Company that it will exercise the Warrant by a Cashless Exercise,
then, assuming that (I) immediately prior to the delivery of such Exercise
Notice there were 14,000,000 Warrant Shares issuable upon exercise of this
Warrant, (II) the Exercise Price is $0.59 per share, (III) the Market Price is
$0.50 per share, (IV) the Adjusted Exercise Price is $0.40 per share and (V) the
Company has elected a Cash Make Whole, the Company would be obligated to deliver
to the Holder 20 Common Shares [20 = ((100 Warrant Shares * $0.50) – (100
Warrant Shares* $0.40)) / $0.50] and to satisfy a Cash Make Whole of $23.75
[$23.75 = ((100 Warrant Shares * $0.59) / $0.40) – 100) * $0.50].
 
 
5

--------------------------------------------------------------------------------

 
 
For the avoidance, the Holder may not exercise this Warrant pursuant to a
Cashless Exercise if the Registration Statement is effective and available for
the resale of the Warrant Shares in compliance with its obligations under the
Registration Rights Agreement.
 
(f) Disputes.  In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares or the Make Whole
Amount, the Company shall promptly issue to the Holder the number of Warrant
Shares, In-Kind Consideration or Cash Make Whole that are not disputed and
resolve such dispute in accordance with Section 13.
 
(g) Limitations on Exercises.  The Company shall not effect any exercise of this
Warrant, and the Holder shall not have the right to exercise this Warrant, to
the extent that after giving effect to such exercise, such Holder (together with
the Holder’s affiliates) would beneficially own in excess of 4.99% (the “Maximum
Percentage”) of the number of Common Shares outstanding immediately after giving
effect to such exercise.  For purposes of the foregoing sentence, the aggregate
number of Common Shares beneficially owned by the Holder and its affiliates
shall include the number of Common Shares issuable upon exercise of this Warrant
with respect to which the determination of such sentence is being made, but
shall exclude the number of Common Shares which would be issuable upon (i)
exercise of the remaining, unexercised portion of this Warrant beneficially
owned by the Holder and any of its affiliates and (ii) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
beneficially owned by such Person and its affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein.  Except as set forth in the preceding sentence, for purposes
of this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”).  For purposes of this Warrant, in determining the number of outstanding
Common Shares, the Holder may rely on the number of outstanding Common Shares as
reflected in (1) the Company’s most recent Form 10-K, Form 10-Q, Form 8-K or
other public filing with the Securities and Exchange Commission (the “SEC”), as
the case may be, (2) a more recent public announcement by the Company or (3) any
other notice by the Company or the Transfer Agent setting forth the number of
Common Shares outstanding.  For any reason at any time, upon the written or oral
request of the Holder, the Company shall within two (2) Business Days confirm in
writing to the Holder the number of Common Shares then outstanding.  By written
notice to the Company, the Holder may from time to time increase or decrease the
Maximum Percentage to any other percentage not in excess of 9.99% specified in
such notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Holder and not to any other
holder of WPA Warrants.  The provisions of this paragraph shall be construed and
implemented in a manner other than in strict conformity with the terms of this
Section 1(g) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended beneficial ownership limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.
 
(h) Insufficient Authorized Shares.  If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved Common Shares to satisfy its obligation to reserve for issuance upon
exercise of this Warrant at least a number of Common Shares equal to 175% (the
“Required Reserve Amount”) of the number of Common Shares as shall from time to
time be necessary to effect the exercise of all of this Warrant then outstanding
(an “Authorized Share Failure”), then the Company shall as soon as practicable
take all action necessary to increase the Company’s authorized Common Shares to
an amount sufficient to allow the Company to reserve the Required Reserve Amount
for this Warrant then outstanding.  Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than ninety (90) days after
the occurrence of such Authorized Share Failure, the Company shall either (x)
obtain the vote or written consent of its shareholders for the approval of an
increase in the number of authorized Common Shares and provide each shareholder
with an information statement with respect thereto or (y) hold a meeting of its
shareholders for the approval of an increase in the number of authorized Common
Shares.  In connection with such meeting, the Company shall provide each
shareholder with a proxy statement and shall use its reasonable best efforts to
solicit its shareholders’ approval of such increase in authorized Common Shares
and to cause its Board of Directors to recommend to the shareholders that they
approve such proposal.
 
 
6

--------------------------------------------------------------------------------

 
 
2. ADJUSTMENT OF AFFECTED EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  The
Exercise Price or Affected Exercise Price and the number of Warrant Shares shall
be adjusted from time to time as follows:
 
(a) Adjustment upon Issuance of Common Shares.  If and whenever on or after the
Issuance Date, the Company issues or sells, or in accordance with this Section 2
is deemed to have issued or sold, any Common Shares (including the issuance or
sale of Common Shares owned or held by or for the account of the Company, but
excluding Common Shares deemed to have been issued by the Company in connection
with Excluded Securities) for a consideration per share (the “New Issuance
Price”) less than a price (the “Applicable Price”) equal to the Exercise Price
in effect immediately prior to such issue or sale or deemed issuance or sale
(the foregoing a “Dilutive Issuance”), then immediately after such Dilutive
Issuance, the Exercise Price then in effect shall be reduced to an amount equal
to the New Issuance Price.  Upon each such adjustment of each Exercise Price
hereunder, the number of Warrant Shares shall be adjusted to the number of
Common Shares determined by multiplying the Exercise Price in effect immediately
prior to such adjustment by the number of Warrant Shares acquirable upon
exercise of this Warrant immediately prior to such adjustment and dividing the
product thereof by the Exercise Price resulting from such adjustment.  For
purposes of determining the modified Exercise Price as adjusted under this
Section 2(a), the following shall be applicable:
 
(i)           Issuance of Options.  If the Company in any manner grants any
Options and the lowest price per share for which one Common Share is issuable
upon the exercise of any such Option or upon conversion, exercise or exchange of
any Convertible Securities issuable upon exercise of any such Option is less
than the Applicable Price, then such Common Share shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share.  For purposes of this
Section 2(a)(i), the “lowest price per share for which one Common Share is
issuable upon exercise of such Options or upon conversion, exercise or exchange
of such Convertible Securities issuable upon exercise of any such Option” shall
be equal to the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one Common Share upon the granting
or sale of the Option, upon exercise of the Option and upon conversion, exercise
or exchange of any Convertible Security issuable upon exercise of such
Option.  No further adjustment of the Exercise Price or number of Warrant Shares
shall be made upon the actual issuance of such Common Shares or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Shares upon conversion, exercise or exchange of such
Convertible Securities.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)           Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one Common Share is issuable upon the conversion, exercise or exchange
thereof is less than the Applicable Price, then such Common Share shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the issuance or sale of such Convertible Securities for such price per
share.  For the purposes of this Section 2(a)(ii), the “lowest price per share
for which one Common Share is issuable upon the conversion, exercise or exchange
thereof” shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to one Common Share upon
the issuance or sale of the Convertible Security and upon conversion, exercise
or exchange of such Convertible Security.  No further adjustment of the Exercise
Price or number of Warrant Shares shall be made upon the actual issuance of such
Common Shares upon conversion, exercise or exchange of such Convertible
Securities, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustment of this Warrant has been or is
to be made pursuant to other provisions of this Section 2(a), no further
adjustment of the Exercise Price or number of Warrant Shares shall be made by
reason of such issue or sale.
 
(iii)           Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for Common Shares increases or decreases at any
time, the Exercise Price and the number of Warrant Shares in effect at the time
of such increase or decrease shall be adjusted to the Exercise Price and the
number of Warrant Shares which would have been in effect at such time had such
Options or Convertible Securities provided for such increased or decreased
purchase price, additional consideration or increased or decreased conversion
rate, as the case may be, at the time initially granted, issued or sold.  For
purposes of this Section 2(a)(iii), if the terms of any Option or Convertible
Security that was outstanding as of the date of issuance of this Warrant are
increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the Common Shares deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such increase or decrease.  No adjustment pursuant
to this Section 2(a) shall be made if such adjustment would result in an
increase of the Exercise Price then in effect or a decrease in the number of
Warrant Shares.
 
 
8

--------------------------------------------------------------------------------

 
 
(iv)           Calculation of Consideration Received.  In case any Option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction, (x) the Options will be deemed
to have been issued for a value determined by use of the Black Scholes Option
Pricing Model (the “Option Value”) and (y) the other securities issued or sold
in such integrated transaction shall be deemed to have been issued for the
difference of (I) the aggregate consideration received by the Company, less (II)
the Option Value.  If any Common Shares, Options or Convertible Securities are
issued or sold or deemed to have been issued or sold for cash, the consideration
received therefor will be deemed to be the net amount received by the Company
therefor.  If any Common Shares, Options or Convertible Securities are issued or
sold for a consideration other than cash, the amount of such consideration other
than cash received by the Company will be the fair value of such consideration,
except where such consideration consists of securities, in which case the amount
of consideration received by the Company will be the Closing Sale Price of such
securities on the date of receipt.  If any Common Shares, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Shares, Options or Convertible Securities, as the case may be.  The
fair value of any consideration other than cash or securities will be determined
jointly by the Company and the Required Holders.  If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Required Holders.  The determination of such appraiser shall be
final and binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.
 
 
(v)           Record Date.  If the Company takes a record of the holders of
Common Shares for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Shares, Options or in Convertible
Securities or (B) to subscribe for or purchase Common Shares, Options or
Convertible Securities, then such record date will be deemed to be the date of
the issue or sale of the Common Shares deemed to have been issued or sold upon
the declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
 
 
9

--------------------------------------------------------------------------------

 
 
(b) Adjustment upon Subdivision or Combination of Common Shares.  If the Company
at any time on or after the Subscription Date subdivides (by any stock split,
stock dividend, recapitalization or otherwise) one or more classes of its
outstanding Common Shares into a greater number of shares, the Affected Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased.  If
the Company at any time on or after the Subscription Date  combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding Common Shares into a smaller number of shares, the Affected Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately
decreased.  Any adjustment under this Section 2(c) shall become effective at the
close of business on the date the subdivision or combination becomes effective.
 
(c) Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 2 but not expressly provided for by such provisions
(including, without limitation, the granting of share appreciation rights,
phantom share rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Affected Exercise
Price and the number of Warrant Shares so as to protect the rights of the
Holder; provided that no such adjustment pursuant to this Section 2(c) will
increase the Affected Exercise Price or decrease the number of Warrant Shares as
otherwise determined pursuant to this Section 2.
 
3. RIGHTS UPON DISTRIBUTION OF ASSETS.  If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
(other than Pill Rights) to holders of Common Shares, by way of return of
capital or otherwise (including, without limitation, any distribution of cash,
stock or other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction other than a dividend or distribution payable solely in
Common Shares for which an adjustment is made pursuant to Section 2(c)) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case:
 
(a) any Affected Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of Common
Shares entitled to receive the Distribution shall be reduced, effective as of
the close of business on such record date, to a price determined by multiplying
such Affected Exercise Price by a fraction of which (i) the numerator shall be
the Closing Sale Price of the Common Shares on the Trading Day immediately
preceding such record date minus the value of the Distribution (as determined in
good faith by the Company’s Board of Directors) applicable to one Common Share,
and (ii) the denominator shall be the Closing Sale Price of the Common Shares on
the Trading Day immediately preceding such record date; and
 
 
10

--------------------------------------------------------------------------------

 
 
(b) the number of Warrant Shares shall be increased to a number of shares equal
to the number of Common Shares obtainable immediately prior to the close of
business on the record date fixed for the determination of holders of Common
Shares entitled to receive the Distribution multiplied by the reciprocal of the
fraction set forth in the immediately preceding paragraph (a); provided that in
the event that the Distribution is of Common Shares (or common shares or common
stock) (“Other Common Shares”) of a company whose common shares are traded on a
national securities exchange or a national automated quotation system, then the
Holder may elect to receive a warrant to purchase Other Common Shares in lieu of
an increase in the number of Warrant Shares, the terms of which shall be
identical to those of this Warrant, except that such warrant shall be
exercisable into the number of shares of Other Common Shares that would have
been payable to the Holder pursuant to the Distribution had the Holder exercised
this Warrant immediately prior to such record date and with an aggregate
exercise price equal to the product of the amount by which the exercise price of
this Warrant was decreased with respect to the Distribution pursuant to the
terms of the immediately preceding paragraph (a) and the number of Warrant
Shares calculated in accordance with the first part of this paragraph (b).  The
Holder shall notify the Company within two (2) Business Days of its receipt of
notice of the record date for such Distribution as to its election under this
Section 3(b) and, in the absence of any such notice from the Holder, the Holder
shall be deemed to have elected to accept an increase in the number of Warrant
Shares.
 
4. PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.
 
(a) Purchase Rights.  In addition to any adjustments pursuant to Section 2
above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase shares, warrants, securities or
other property pro rata to the record holders of any class of Common Shares
(other than Pill Rights) (the “Purchase Rights”), then the Holder will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the Holder could have acquired if the Holder had
held the number of Common Shares acquirable upon complete exercise of this
Warrant (without regard to any limitations on the exercise of this Warrant)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Shares are to be determined for the grant,
issue or sale of such Purchase Rights.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) Fundamental Transactions.  The Company shall not enter into or be party to a
Fundamental Transaction unless (i)  the Successor Entity, if a Person other than
the Company (with the Company being deemed to automatically so assume), assumes
in writing all of the obligations of the Company under this Warrant, the other
Transaction Documents, the Notes and the Note Purchase Agreement in accordance
with the provisions of this Section (4)(b) pursuant to written agreements in
form and substance reasonably satisfactory to the Required Holders and approved
by the Required Holders prior to such Fundamental Transaction (which approval
shall not be unreasonably withheld or delayed), including agreements to deliver
to each holder of the WPA Warrants in exchange for its Warrant a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to the WPA Warrants, including, without limitation, an exercise
price equal to the value for the Common Shares reflected by the terms of such
Fundamental Transaction, and exercisable for a corresponding number of shares of
capital stock equivalent to the Common Shares acquirable and receivable upon
exercise of this Warrant (without regard to any limitations on the exercise of
this Warrant) prior to such Fundamental Transaction, and reasonably satisfactory
to the Required Holders and (ii) the Successor Entity (or its Parent Entity if
such assumption is effected by the Parent Entity) is a publicly traded
corporation whose common stock is quoted on or listed for trading on an Eligible
Market.  Upon the occurrence of any Fundamental Transaction, the Successor
Entity, if a Person other than the Company (with the Company being deemed to
automatically so succeed), shall succeed to, and be substituted for (so that
from and after the date of such Fundamental Transaction, the provisions of this
Warrant referring to the “Company” shall refer instead to the Successor Entity),
and may exercise every right and power of the Company and shall assume all of
the obligations of the Company under this Warrant with the same effect as if
such Successor Entity had been named as the Company herein.  Upon consummation
of the Fundamental Transaction, the Successor Entity, if a Person other than the
Company (with the Company being deemed to automatically so be required), shall
deliver to the Holder confirmation that there shall be issued upon exercise of
this Warrant at any time after the consummation of the Fundamental Transaction,
in lieu of the Common Shares (or other securities, cash, assets or other
property) issuable upon the exercise of the Warrant prior to such Fundamental
Transaction such shares of the publicly traded common stock or common shares (or
its equivalent) of the Successor Entity (including its Parent Entity) which the
Holder would have been entitled to receive upon the happening of such
Fundamental Transaction had this Warrant been exercised immediately prior to
such Fundamental Transaction, as adjusted in accordance with the provisions of
this Warrant.  In addition to and not in substitution for any other rights
hereunder, prior to the consummation of any Fundamental Transaction pursuant to
which holders of Common Shares are entitled to receive securities or other
assets with respect to or in exchange for Common Shares (a “Corporate Event”),
the Company shall make appropriate provision to insure that the Holder will
thereafter have the right to receive upon an exercise of this Warrant at any
time after the consummation of the Corporate Event but prior to the Expiration
Date, in lieu of Common Shares (or other securities, cash, assets or other
property) purchasable upon the exercise of this Warrant prior to such Corporate
Event, such shares of stock, securities, cash, assets or any other property
whatsoever (including warrants or other purchase or subscription rights) which
the Holder would have been entitled to receive upon the happening of such
Corporate Event had this Warrant been exercised immediately prior to such
Corporate Event.  Provision made pursuant to the preceding sentence shall be in
a form and substance reasonably satisfactory to the Required Holders.  The
provisions of this Section shall apply similarly and equally to successive
Fundamental Transactions and Corporate Events and shall be applied without
regard to any limitations on the exercise of this Warrant.
 
(c) Notwithstanding the foregoing, in the event of a Fundamental Transaction, at
the request of the Holder delivered before the ninetieth (90th) day after the
consummation of such Fundamental Transaction, the Company (or the Successor
Entity) shall purchase this Warrant from the Holder by paying to the Holder,
within five (5) Business Days after such request (or, if later, on the effective
date of the Fundamental Transaction), cash in an amount equal to the Black
Scholes Value of the remaining unexercised portion of this Warrant on the date
of such Fundamental Transaction.
 
 
12

--------------------------------------------------------------------------------

 
 
5. PARTICIPATION.  The Holder, as the holder of this Warrant, shall be entitled
to receive any Pill Rights (or, at the option of the Holder, to the extent such
Pill Rights become exercisable or have been exercised into equity interests of
the Company or any other distribution is made of equity interests of the Company
to holders of such Pill Rights, such equity interests of the Company upon
payment of any required consideration therefor) made to the holders of Common
Shares concurrently with any issuance of Common Shares upon exercise of this
Warrant to the same extent as if the Holder had exercised this Warrant into such
Common Shares (without regard to any limitations on conversion herein or
elsewhere) and had held such Common Shares on the record date for such dividend
or distribution of Pill Rights.
 
6. NONCIRCUMVENTION.  The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any Common Shares receivable
upon the exercise of this Warrant above the Exercise Price then in effect,
(ii) shall take all such actions as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Common Shares upon the exercise of this Warrant, and (iii) shall, so long as any
of the WPA Warrants are outstanding, take all action necessary to reserve and
keep available out of its authorized and unissued Common Shares, solely for the
purpose of effecting the exercise of the WPA Warrants, 175% of the number of
Common Shares as shall from time to time be necessary to effect the exercise of
the WPA Warrants then outstanding (without regard to any limitations on
exercise).  For the avoidance of doubt, solicitation by the Company in
accordance with the requirements of the WPA Warrants and the Warrant Purchase
Agreement of the consents of the Required Holders to any amendment, modification
or waiver of any provision of the WPA Warrants shall not be or be deemed an
avoidance of performance of the terms of this Warrant.
 
7. WARRANT HOLDER NOT DEEMED A SHAREHOLDER.  Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
shareholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant.  In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a shareholder of the Company, whether such liabilities are asserted by the
Company or by creditors of the Company.  Notwithstanding this Section 7, to the
extent not available through the EDGAR filing system of the SEC, the Company
shall provide the Holder with copies of the same notices and other information
given to the shareholders of the Company generally, contemporaneously with the
giving thereof to the shareholders.
 
 
13

--------------------------------------------------------------------------------

 
 
8. REISSUANCE OF WARRANTS.
 
(a) Transfer of Warrant.  If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 8(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 8(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.
 
(b) Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 8(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.
 
(c) Exchangeable for Multiple Warrants.  This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 8(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional Common
Shares shall be given.
 
(d) Issuance of New Warrants.  Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 8(a)
or Section 8(c), the Warrant Shares designated by the Holder which, when added
to the number of Common Shares underlying the other new Warrants issued in
connection with such issuance, does not exceed the number of Warrant Shares then
underlying this Warrant), (iii) shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date, and (iv) shall
have the same rights and conditions as this Warrant.
 
9. NOTICES.  Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with Section
7.4 of the Warrant Purchase Agreement.  The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefor.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of each
Affected Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days or such
shorter period as may be permitted by the Principal Market for the public
announcement of any such record date prior to the date on which the Company
closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Shares, (B) with respect to any grants, issuances
or sales of any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property to holders of Common Shares or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.
 
 
14

--------------------------------------------------------------------------------

 
 
10. AMENDMENT AND WAIVER.  Except as otherwise provided herein, the provisions
of this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the affirmative vote at a meeting duly called
for such purpose or the written consent without a meeting of the Required
Holders; provided that no such action may (i) increase the exercise price of any
WPA Warrant, (ii) decrease the number of shares or class of stock obtainable
upon exercise of any WPA Warrant, (iii) modify the Expiration Date of any WPA
Warrant or (iv) modify the Holder’s right to exercise any WPA Warrant for a
Surrender of Notes, in each such case, without the written consent of the
Holder.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the WPA Warrants then outstanding.
 
11. GOVERNING LAW.  This Warrant shall be governed by and construed and enforced
in accor­dance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.
 
12. CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be jointly drafted
by the Company and all the Buyers and shall not be construed against any person
as the drafter hereof.  The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.
 
13. DISPUTE RESOLUTION.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares or the Make
Whole Amount, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within three (3) Business Days of receipt of the
Exercise Notice giving rise to such dispute, as the case may be, to the
Holder.  If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Shares within
three (3) Business Days of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within two (2) Business
Days submit via facsimile the disputed determination of the Exercise Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder, such approval not to be unreasonably withheld.  The Company shall
cause at its expense the investment bank to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten (10) Business Days from the time it receives the disputed determinations or
calculations.  Such investment bank’s determination or calculation, as the case
may be, shall be binding upon all parties absent demonstrable error.
 
 
15

--------------------------------------------------------------------------------

 
 
14. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.  The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant and the other Transaction Documents, at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder to
pursue damages for any failure by the Company to comply with the terms of this
Warrant.  The Company acknowledges that a material breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate.  The Company therefore
agrees that, in the event of any such breach or threatened breach, the holder of
this Warrant shall be entitled, in addition to all other available remedies, to
an injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.
 
15. TRANSFER. Subject to compliance with all applicable securities laws, this
Warrant may be offered for sale, sold, transferred or assigned without the
consent of the Company.
 
16. SEVERABILITY.  If any provision of this Warrant is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
17. TAXES. The Company agrees to pay to the relevant governmental authority in
accordance with applicable law any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or in connection with the execution, delivery,
registration or performance of, or otherwise with respect to, this Warrant
(“Taxes”).  The Company shall deliver to the Holder official receipts, if any,
in respect of any Taxes payable hereunder promptly after payment of such Taxes
or other evidence of payment reasonably acceptable to the Holder. The
obligations of the Company under this Section 17 shall survive the termination
of this Warrant and the payment of the Warrant and all other amounts payable
hereunder.
 
18. CERTAIN DEFINITIONS.  For purposes of this Warrant, the following terms
shall have the following meanings:
 
(a) “Adjusted Exercise Price” means the least of (i) the Exercise Price, (ii)
80% of the Market Price for the applicable Exercise Date on which the Holder
elects to exercise all or a part of this Warrant, subject to adjustment as
provided herein and (iii) in the event of a Dilutive Issuance, 80% of the New
Issuance Price.
 
 
16

--------------------------------------------------------------------------------

 
 
(b) “Affected Exercise Price” means (i) the Exercise Price, (ii) the Adjusted
Exercise Price and (iii) each reported Market Price occurring on any Trading Day
included in the period used for determining the Adjusted Exercise Price, which
Trading Day occurred before the record date or effective date in the case of
events referred to in Section 2(b), Section 2(c), Section 3 or Section 4(a) of
this Warrant.
 
(c) “Black Scholes Value” means the value of this Warrant based on the Black and
Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
determined as of the day of the closing of the applicable Fundamental
Transaction for pricing purposes and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of this Warrant as of such date of request, (ii) an expected volatility equal to
the greater of 100% and the 100 day volatility obtained from the HVT function on
Bloomberg as of the day immediately following the public announcement of the
applicable Fundamental Transaction, (iii) the underlying price per share used in
such calculation shall be the sum of the price per share being offered in cash,
if any, plus the value of any non cash consideration, if any, being offered in
the Fundamental Transaction and (iv) a 365 day annualization factor.
 
(d) “Bloomberg” means Bloomberg Financial Markets.
 
(e) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
(f) “Closing Sale Price” means, for any security as of any date, the last
closing trade price for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price then, the last trade price
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last trade price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last trade price of
such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if last trade price is reported
for such security by Bloomberg, the average of the prices of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.).  If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Holder.  If the Company and
the Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 13.  All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.
 
(g) “Common Shares” means (i) the Company’s Common Shares, par value $0.0001 per
share, and (ii) any share capital into which such Common Shares shall have been
changed or any share capital resulting from a reclassification of such Common
Shares.
 
 
17

--------------------------------------------------------------------------------

 
 
(h) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Shares, including, without limitation, warrants.
 
(i) “Eligible Market” means the Principal Market, The NASDAQ Global Select
Market, The NASDAQ Global Market, The NASDAQ Capital Market, The New York Stock
Exchange, Inc., or The NYSE Amex.
 
(j) “Exercise Date” means the date of any Exercise Notice hereunder.
 
(k) “Excluded Securities” means (i) any Common Shares issued or issuable: (A)
upon exercise of the WPA Warrants; and (B) upon exercise of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the Issuance Date, provided that the terms of such Options or Convertible
Securities are not amended, modified or changed on or after the Issuance Date so
as to reduce the exercise price of such Options or the conversion price of such
Convertible Securities or to increase the number of Common Shares issuable upon
conversion or exercise thereof (but not including any such reduction in the
conversion price or exercise price or increase in the number of Common Shares
issuable upon conversion or exercise thereof, in each case, in accordance with
the terms of such options or Convertible Securities as in effect on the
Subscription Date), (ii) any Pill Rights, and (iii) sales or issuances of Common
Shares, Options or Convertible Securities to employees, consultants or directors
of Company directly or pursuant to a stock option plan, employee stock purchase
plan or restricted stock plan, or other similar arrangements related to
compensation for services consistent with past practices and approved by the
Board of Directors, but in any event not to exceed in the aggregate a number of
Common Shares equal to10% of the outstanding Common Shares on the Issuance Date
in any 365-day period.
 
(l) “Expiration Date” means the date sixty (60) months after the Issuance Date
or, if such date falls on a day other than a Business Day or on which trading
does not take place on the Principal Market (a “Holiday”), the next day that is
not a Holiday.
 
(m) “Fundamental Transaction” means that (A) the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, if the holders of the Voting Stock of the Company (not including any
shares of Voting Stock of the Company held by the Person or Persons making or
party to, or associated or affiliated with the Persons making or party to, such
consolidation or merger) immediately prior to such consolidation or merger shall
hold or have the right to direct the voting of less than 50% of the Voting Stock
of the Company or such voting securities of such other surviving Person
immediately following such transaction, (ii) sell, assign, transfer, convey or
otherwise dispose of all or substantially all of the properties or assets of the
Company to another Person, (iii) allow another Person to make a purchase, tender
or exchange offer that is accepted by the holders of more than the 50% of the
outstanding shares of Voting Stock of the Company (not including any shares of
Voting Stock of the Company held by the Person or Persons making or party to, or
associated or affiliated with the Persons making or party to, such purchase,
tender or exchange offer), (iv) consummate a securities purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than the 50% of the outstanding shares of Voting
Stock of the Company (not including any shares of Voting Stock of the Company
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such securities purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify its Common Shares or (B) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Shares.  Notwithstanding the
foregoing, solely for the purpose of the foregoing calculations, any director,
officer or employee of the Company, acting solely in its capacity as a director,
officer or employee of the Company, shall not be deemed to be making or party
to, or associated or affiliated with the Persons making or party to, such
consolidation or merger.
 
 
18

--------------------------------------------------------------------------------

 
 
(n) “In-Kind Conditions” means that on the relevant Exercise Date and each of
the ten (10) Trading Days preceding such Exercise Date, (i) the Weighted Average
Price per share of the Common Stock on the Principal Market is at least $0.15
per share (appropriately adjusted for any stock split, stock dividend, stock
combination, stock buy-back or other similar transaction), (ii) there shall not
have occurred and be continuing either (A) an Event of Default (as defined in
the Notes) under the Notes or (B) an event that with the passage of time or
giving of notice would constitute an Event of Default under the Notes, (iii) the
Registration Statement is effective and available for resale of the Warrant
Shares and neither such Registration Statement nor the prospectus included
therein contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading and (iv)
after giving effect to the applicable In-Kind Make Whole, the number of shares
of Common Stock then registered in the Registration Statement is equal to at
least 150% of the of the number of Common Shares as shall from time to time be
necessary to effect the exercise of all of this Warrant.
 
(o) “Make Whole Amount” means an amount equal to the product of (i) difference
between (x) the Aggregate Exercise Price divided by the Adjusted Exercise Price
and (y) the total number of Warrant Shares for which this Warrant is being
exercised and (ii) the Market Price on the Exercise Date.
 
(p)  “Market Price” means the lesser of (i) the Weighted Average Price of a
Common Share on the Principal Market on the Trading Day on which such price is
being determined and (ii) the Weighted Average Price of a Common Share on the
Principal Market on the Trading Day immediately preceding the Trading Day on
which such price is being determined.
 
(q) “Note Purchase Agreement” means that certain Note Purchase Agreement, dated
as of March 3, 2011, by and among, the Company and the investors signatory
thereto.
 
(r) “Notes” means the 5% Senior Secured Notes of the Company issued pursuant to
the Note Purchase Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
(s) “Options” means any rights, warrants or options to subscribe for or purchase
Common Shares or Convertible Securities.
 
(t) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common shares or common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or Parent Entity, the Person or Parent Entity
with the largest public market capitalization as of the date of consummation of
the Fundamental Transaction.
 
(u) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
(v) “Pill Rights” means any rights issued by the Company pursuant to any
so-called “poison pill” or similar Company rights plan entitling all holders of
equity interests of the Company to subscribe for or purchase equity interests of
the Company, which rights are not exercisable until a determination by the
Company’s Board of Directors that one or more Persons or “groups” (as defined in
Rule 13d-5(b)(1) under the 1934 Act) has acquired beneficial ownership of Common
Shares in excess of the percentage threshold specified in such plan.
 
(w) “Principal Market” means The OTC Bulletin Board.
 
(x) “Registration Rights Agreement” means that certain registration rights
agreement by and among the Company and the Investors.
 
(y) “Required Holders” means the holders of the WPA Warrants representing at
least 66⅔%of Common Shares underlying the WPA Warrants then outstanding.
 
(z) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.
 
(aa) “Trading Day” means any day on which the Common Shares are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Shares, then on the principal securities exchange or
securities market on which the Common Shares are then traded; provided that
“Trading Day” shall not include any day on which the Common Shares are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Shares are suspended from trading during the final hour of trading on
such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time).
 
(bb) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).
 
 
20

--------------------------------------------------------------------------------

 
 
(cc) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York City Time (or such other time as
the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York City Time (or such other time as the Principal
Market publicly announces is the official close of trading), as reported by
Bloomberg through its “Volume at Price” function or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York City Time (or such other
time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York City Time (or such other time as
the Principal Market publicly announces is the official close of trading), as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average closing
price for such security as reported in the “pink sheet” by Pink Sheets, LLC.  If
the Weighted Average Price cannot be calculated for a security on a particular
date on any of the foregoing bases, the Weighted Average Price of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder.  If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved
pursuant to Section 13 with the term “Weighted Average Price” being substituted
for the term “Exercise Price.” All such determinations shall be appropriately
adjusted for any share dividend, share split, share combination or other similar
transaction during the applicable calculation period.
 
19. Rescission of Exercise Notice.  Notwithstanding anything contained herein to
the contrary, the Holder shall have the absolute and unconditional right to
rescind any Exercise Notice if the Common Shares are not traded on the Trading
Day by a delivery a written notice to the Company within three (3) Trading Days
of the Exercise Date.  To the extent that the Company has credited the
applicable Warrant Shares to the Holder’s balance account with DTC prior to the
date that the Holder rescinds such Exercise Notice, the Holder shall promptly
cause such Warrant Shares to be returned to the Company.
 
[Signature Page Follows]
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common
Shares to be duly executed as of the Issuance Date set out above.
 
 

  ANTs software inc.               By:   /s/ David A. Buckel   Name: David A.
Buckel   Title:  Secretary and Chief Financial Officer

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


EXERCISE NOTICE
 
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK


ANTS SOFTWARE INC.
The undersigned holder hereby exercises the right to purchase _________________
of the Common Shares (“Warrant Shares”) of ANTs software inc., a company
incorporated under the laws of the State of Delaware (the “Company”), evidenced
by the attached Warrant to Purchase Common Shares (the “Warrant”).  Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Warrant.


1.  Form of Exercise Price.  The Holder intends that payment of the Exercise
Price shall be made as:


 
____________
a “Cash Exercise” with respect to _________________ Warrant Shares;



 
____________
a “Cashless Exercise” with respect to _______________ Warrant Shares; and/or



 
____________
a “Surrender of Notes” with respect to _______________ Warrant Shares.



2.  Payment of Exercise Price.  In the event that the Holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the Holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the
Warrant.  In the event that the Holder has elected a Surrender of Notes with
respect to some or all of the Warrant Shares to be issued pursuant hereto, the
Holder shall surrender a principal amount of Notes equal to the Aggregate
Exercise Price in the sum of $_______________ to the Company in accordance with
the terms of the attached Warrant and the Notes being surrendered.


3.  Delivery of Warrant Shares.  The Company shall deliver to the Holder
__________ Warrant Shares in accordance with the terms of the Warrant.


4. Company Make Whole.  The Make Whole Amount is an amount equal to the sum of
$________________.


5.  Notwithstanding anything to the contrary contained herein, this Exercise
Notice shall constitute a representation by the Holder of the Warrant submitting
this Exercise Notice that, after giving effect to the exercise provided for in
this Exercise Notice, such Holder (together with its affiliates) will not have
beneficial ownership (together with the beneficial ownership of such Person’s
affiliates) of a number of Common Shares which exceeds the Maximum Percentage
(as defined in the Warrant) of the total outstanding Common Shares of the
Company as determined pursuant to the provisions of Section 1(g) of the Warrant.


           



Date: _______________ __, ______


 
 
 

--------------------------------------------------------------------------------

 
       
 

    Name of Registered Holder               By:        Name:     Title:  

 
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT




The Company hereby acknowledges this Exercise Notice and hereby directs
[TRANSFER AGENT] to issue the above indicated number of Common Shares to the
Holder.  In addition, the Company shall (i) pay a Cash Make Whole to the Holder
in the sum of $_______ and/or (ii) increase the number of Warrant Shares
issuable upon exercise of this Warrant _______ Warrant Shares and increase the
principal amount of the Notes by $ _________.
 
 
 
 

  ANTS SOFTWARE INC.                     By:        Name:     Title:  

 
 
 
 

--------------------------------------------------------------------------------

 




Schedule 1


Grid Schedule


Exercise
Date
Aggregate
Exercise
Price
Warrant
Shares
Issuable
to
Holder
Make
Whole
Amount
Cash
Make
Whole
In-Kind
Consideration
Total Warrant Shares
for which this
Warrant may be
Exercised1
                                         



 
 
 
 
____________________________
 
1 After giving effect to the applicable exercise of this Warrant and the
applicable In-Kind Make Whole.